DAUKSCH, Judge.
This matter is before the court upon a petition for writ of certiorari to the circuit court to review an opinion of that court acting in. its appellate capacity over the county court.
The county court originally awarded petitioners, landlords, possession of their leased premises. Respondents, tenants, appealed that award and won. In the meantime, pending the appeal, the landlords renovated and changed the premises after they had been vacated by the tenant who had not superseded the judgment.
After the landlords lost the appeal they were ordered by the county court to refund to tenants an amount of money alleged to have been rental overpayment and to change the premises back to the way it was before they made the changes and renovations during the pendency of the appeal.
Petitioners, landlords, then appealed that last order saying they should not be required to restore the premises to status quo and were denied their due process rights when the county court refused an evidentiary hearing in regard to the alleged rental overpayment. The circuit court on appeal reversed the order of rental refund *364because of the due process violation. We, by the way, quite agree with that ruling. The circuit court affirmed the remainder of the county court order. Based upon the argument presented to the circuit court upon the issue regarding restoration of the premises we must affirm that disposition because the opinion does not reflect any departures from the essential requirements of law. However, had the landlord presented to the circuit court a complaint that it had been denied due process because no evidence was permitted on this other issue and had the' circuit court not required a hearing regarding this issue, as well, then we would grant certiorari. Although nothing in this record suggested the landlords did so, we can see how they might have presented mitigation-of-damages evidence as well as preservation-of-the-property evidence to support a contention that they should not suffer a detriment for improving or re-renting the premises pending the appeal of the unsuperseded judgment.
The circuit court cannot be faulted for something not presented to it properly.
CERTIORARI DENIED.
SHARP, C.J., and DANIEL, J., concur.